Citation Nr: 0717726	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  00-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from December 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for PTSD.  In August 1997 the Board 
issued a decision, denying the claim for service connection 
for PTSD, based on a finding that the claim was not well 
grounded.  In May 2000, the Board remanded the claim for 
service connection for PTSD to the RO, in order for an 
statement of the case (SOC) to be issued.  After an SOC was 
issued in June 2000 and the veteran perfected the appeal by 
filing a VA Form 9 in June 2000, the Board reconsidered the 
claim.  By decision dated in October 2003, the Board denied 
service connection for PTSD.  The veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In December 2006, the Court issued an Order, 
which vacated the Board's October 2003 decision, and remanded 
the matter to the Board for readjudication.  

Upon review of the Order of the Court, the Board must REMAND 
this matter to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action is required.

The Board notes that the veteran also has appeals pending 
related to whether he is competent for VA purposes and for 
entitlement to special monthly pension (SMP); however, those 
issues will be addressed in a separate decision.


REMAND

The veteran essentially claims that he has PTSD as a result 
of his reported combat experiences in service in Vietnam.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (DSM-IV); a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

As indicated above, in December 2006 the Court issued an 
Order which vacated the Board's October 2003 decision, and 
remanded the matter to the Board for readjudication.  With 
respect to the veteran's argument regarding the December 2000 
VA examination report, in its December 2006 Order, the Court 
indicated that the December 2000 VA examination report was 
"so lacking in detail that it is inadequate for evaluation 
purposes and that VA should have provided a substitute 
examination."  The Court noted that although the VA examiner 
noted twice that the veteran had been diagnosed with PTSD, 
the VA examiner "ruled out [PTSD] as a possible diagnosis 
without any meaningful explanation and without discussing any 
past diagnoses of [PTSD].  The Court further noted that 
"[i]n the absence of an explanation of why [the veteran] 
does not have [PTSD], particularly in light of potentially 
contradictory past diagnoses, the December 2000 examination 
report is inadequate, and the Court will vacate the Board 
decision and remand the manner for appropriate action". 

Further, in the December 2006 Order, the Court noted, with 
regard to attempted verification of the veteran's reported 
in-service stressors, that in January 1995 VA requested 
information from the veteran regarding the stressors he 
allegedly experienced during his service in Vietnam, and that 
in his response, the veteran indicated he was a "field cook 
in the 1st and 4th Infantry Divisions and had witnessed the 
death of a friend, had been 'fired upon daily by the enemy,' 
and had 'experienced the extreme trauma of losing [his] 
entire squad'.  The veteran noted he did not have the names 
of the people with whom he served. 

The Court found that there was "no indication in the record 
that VA either sought verification of those stressors or 
explained to [the veteran] that he was required to supplement 
his response with more specific information before it would 
seek verification.  The Court noted that although the veteran 
later sent an undated letter, in which he said he could not 
remember his combat experiences in Vietnam, "such a 
statement does not absolve VA from its duty to assist with 
respect to the information that [the veteran] had already 
provided in 1995".  The Court found that VA failed to 
fulfill its duty to assist [the veteran] because without 
seeking verification or requesting more specific information 
from [the veteran], the Secretary could not have been 
reasonably certain that those stressors could not have been 
verified or that further efforts to do so would have been 
futile."  

In light of the Court's December 2006 Order, it is necessary 
to remand this matter for further evidentiary development.  
The Board notes that a VA examination must first be obtained, 
prior to attempting any additional stressor verification.  As 
set out in the Court's Order, the VA examination must be 
sufficiently detailed so as to be adequate for evaluation 
purposes.  Specifically, this means that a diagnosis of PTSD 
must be made in accordance with 38 C.F.R. § 4.125(a), i.e., 
under the criteria of DSM-IV.  See 38 C.F.R. § 3.304(f).  
Likewise, if the VA examiner concludes that the veteran does 
not have PTSD, the examiner should comment on the other 
potentially contradictory diagnoses of PTSD (made in past VA 
treatment records) and should specifically explain why the 
veteran does not meet the criteria of the DSM-IV for a 
diagnosis of PTSD.  If, and only if, PTSD is diagnosed on the 
VA examination, additional attempts at stressor verification 
should be made.  

The Board also notes that, in January 2004, a VA examination 
of mental disorders was conducted primarily to determine the 
veteran's ability to handle his own finances.  This VA 
examination pertained to another pending issue for the 
veteran (which will be addressed in a separate decision), and 
therefore has not yet been reviewed in relation to the claim 
for service connection for PTSD.  On the January 2004 report, 
the examiner noted that there was no claims file for review.  
The veteran reported he was exposed to guard duty in Vietnam, 
and his other primary job was in supply, as a driver.  He 
recalled one occasion when the helicopter pad was attacked by 
the Viet Cong.  It was noted that the veteran had some 
symptoms that fell into the category of PTSD, without 
fulfilling all of the criteria in DSM-IV to make this 
diagnosis.  The diagnoses included schizophrenia, paranoid 
type, chronic, and depressive disorder.  The Board notes that 
this examination, while addressing whether the veteran has 
PTSD, does not include commentary on the relevance of past 
diagnoses of PTSD, and therefore would not fulfill the 
mandate of the Court's Order of December 2006.

The veteran is hereby notified that when a VA examination is 
scheduled it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination for clarification 
of the diagnosis of his psychiatric 
disability, to specifically include whether 
he has PTSD.  All indicated tests and 
studies should be accomplished.  Make the 
veteran's claims folder, as well as a copy 
of this REMAND, available to the examiner 
for review prior to the examination.  

a.  The examiner should render an 
opinion as to whether the veteran has 
PTSD.  The examiner's opinion should (1) 
set forth the DSM-IV criteria for PTSD 
and (2) state with specificity how the 
veteran's symptomatology meets or fail 
to meet the DSM-IV criteria for PTSD.  
If a diagnosis of PTSD is rendered, the 
examiner should specify the claimed 
stressor event(s) upon which the 
diagnosis is based.  It is imperative 
that the examiner specifically indicate 
any claimed stressful events as reported 
by the veteran.

b.  If PTSD is not diagnosed, the 
examiner should discuss the relevance of 
past diagnoses of PTSD, and reconcile 
those earlier findings with the current 
diagnosis.

c.  The examiner should provide a 
complete rationale for any medical 
opinions or conclusions expressed, 
including with regard to the sufficiency 
of the alleged service stressors.

2.  If, and only if, a diagnosis of PTSD is 
made as a result of the VA examination 
requested above, then the veteran should be 
asked to provide any additional information 
possible regarding the stressful events 
which he claimed in his Statement in 
Support of Claim (VA Form 21-4138) 
submitted in February 1995.  In particular, 
the veteran should provide as much detailed 
information as possible including the 
dates, places, names and assigned 
organizations of people present, and 
detailed descriptions of events.  The 
veteran is advised that this information is 
necessary to obtain supportive evidence of 
the claimed stressor events and that he 
must be as specific as possible because, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  

3.  In addition, if, and only if, a 
diagnosis of PTSD is made as a result of 
the VA examination, and to the extent that 
this PTSD diagnosis is made based upon the 
veteran's reported stressor event(s), the 
veteran should be sent a development letter 
asking him to give a comprehensive 
statement regarding his alleged stressor 
events as reported on the VA examination 
report.  He should be asked to provide any 
additional details surrounding the events 
described, including the date, time, 
location, people and units involved.  If he 
is unable to provide the exact date, he 
should be asked to narrow the date range to 
a three-month period.  Inform him that his 
failure to provide detailed information 
could prevent verification of his stressors 
and result in an adverse decision.

4.  If sufficiently detailed information is 
received from the veteran, an attempt 
should be made to verify the in-service 
stressors.  If verification of the alleged 
stressors is not attempted, the reason(s) 
for that decision should be documented in 
the veteran's claims folder.

5.  Readjudicate the issue on appeal.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC) that addresses 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered.  The veteran should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


